Stock were shipped over the appellant's road under a contract of shipment in which the carrier limited its liability to losses or damages occurring on its own line of road. *Page 548 
The court below, in effect, instructed the jury, that the appellant, the initial carrier, would be liable for damages and losses occurring on the connecting lines of road, and that the representations and acts of the station agents of the connecting lines of road tending to show a waiver of the clause in the contract of shipment requiring the appellee to sue on his claim within forty days after loss, was binding upon the appellant.
The charge on each of these points can not be sustained. It is now conclusively settled in this State, that a carrier may by contract limit its liability to its own line of road. Such is the contract in this case.
No facts are shown that authorized the station agent of the connecting line of road to make promises and representations waiving the time of bringing suit that would be binding upon the appellant. On a through contract of shipment, the agent of the connecting lines over which the shipment passes may, for some purposes, be the agent of the other carrier; but we do not think the station agent of the connecting carrier, solely by virtue of that position, has the authority to waive a provision of the contract between the initial carrier and the shipper. If the act of the agent is relied upon as a waiver, his authority to so act for the other contracting carrier must be shown. It has been held that a provision in contracts of this character, limiting the time in which suit shall be brought, will be enforced, if it, under the facts and circumstances of the shipment, is found to be reasonable. Whether or not it is reasonable is a fact to be ascertained by the jury.
The judgment of the court below is reversed and the cause remanded.
Reversed and remanded.